ORDER DENYING EXTRAORDINARY WRIT
GARY P. SULLIVAN, Chief Justice.
An “Extraordinary Writ (and) Motion to Set Aside Declaration of Invalidity and to Dismiss Petition of Invalidity, with Prejudice” having been filed by Mary G. Cle-land, Tribal Court Advocate and Richard L. Erie, Esq., on behalf of Theresa McKay Walker, from a default judgment declaring the marriage of the appellant and Clarence Walker invalid. According to appellant’s motion, the judgment of the Tribal Court was entered on July 30, 1977. For the reasons set forth below, the Writ and Motion are denied.
Appellant cites several sections of the Fort Peck Tribes’ Code of Comprehensive Justice (CCOJ 2000) as establishing original jurisdiction in this Court. We respectfully disagree. None of the sections cited would remotely vest original jurisdiction in this Court for a matter that was concluded *26025 years ago. Only one of the sections cited by appellant vests jurisdiction in the Court of Appeals and that section limits review to petitions filed within fifteen (15) working days following entry of said order or judgment. All of the other citations vest original jurisdiction in our Tribal Court, not in the Court of Appeals.
IT IS NOW THEREFOR THE ORDER OF THIS COURT:
1. Based upon the papers filed by Appellant, this Court could not determine any legal basis upon which to review the lower court judgment, therefore, the Petition is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition, are herewith restored and shall be given full force and effect without further delay.